                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF TENNESSEE
                                  AT NASHVILLE

HAROLD WAYNE NICHOLS,                               )
                                                    )
       Plaintiff,                                   )       CAPITAL CASE
                                                    )
v.                                                  )       Case No. 3:20-cv-00566
                                                    )
TONY PARKER, in his official capacity               )       JUDGE TRAUGER
as Tennessee’s Commissioner of                      )
Correction,                                         )
                                                    )
TONY MAYS, in his official capacity as              )
warden of Riverbend Maximum Security                )
Institution,                                        )
                                                    )
JOHN AND JANE DOES, TDOC                            )
Employees, in their official capacities,            )
                                                    )
HERBERT H. SLATERY III, in his                      )
official capacity as Attorney General of            )
the State of Tennessee,                             )
                                                    )
JUSTICES OF THE TENNESSEE                           )
SUPREME COURT, in their official                    )
capacities,                                         )
                                                    )
       Defendants.                                  )


                   DEFENDANTS’ RESPONSE IN OPPOSITION
              TO PLAINTIFF’S MOTION TO EXPEDITE PROCEEDINGS


       Plaintiff Harold Nichols, a death row inmate, has filed a complaint challenging the date of

his execution on a variety of grounds, including the Free Exercise Clause of the First Amendment,

the Cruel and Unusual Punishment Clause of the Eighth Amendment, and the Due Process Clause

of the Fourteenth Amendment. (D.E. 1.) Plaintiff has also filed a motion to expedite the

proceedings in this case. (D.E. 4.) Defendants Tony Parker, Tony Mays, Herbert Slatery, and the




     Case 3:20-cv-00566 Document 9 Filed 07/02/20 Page 1 of 6 PageID #: 672
Justices of the Tennessee Supreme Court have been ordered to respond to Plaintiff’s motion to

expedite even though Plaintiff has yet to serve Defendants with a proper summons as required by

Fed. R. Civ. P. 4 or a copy of the motion to expedite. 1

                                        FACTUAL BACKGROUND

         On January 15, 2020, the Tennessee Supreme Court set Plaintiff’s execution date for

August 4, 2020. (D.E. 1, PageID# 8, ¶ 1.) On April 30, 2020, Plaintiff filed a motion to stay his

execution in the Supreme Court of Tennessee in which he raised the same allegations he now asks

this Court to review in an expedited manner. (Attachments 1-3.) That motion was denied on June

4, 2020. (Attachment 4.) Plaintiff filed a renewed motion to stay on June 15, 2020 (Attachment

5), which was denied on June 22, 2020. (See Attachment 6.)

                                                  ARGUMENT

      Plaintiff’s Motion Fails to Establish Good Cause for the Court to Expedite This
 Lawsuit.

         Plaintiff brings this motion pursuant to Local Rule 7.01(c). However, Local Rule 7.01(c)

deals with “Motions to Ascertain Status of Case” and is inapplicable to this case.                             When

considering whether to expedite an “action,” courts are to examine the matter for “good cause.”

28 U.S.C. § 1657(a). Plaintiff has neither invoked this statute nor provided any support for

applying it in this context in an attempt to avoid the requirements and standard for obtaining

temporary injunctive relief; in any event, Plaintiff has failed to establish good cause for his request

that the Court expedite this lawsuit.




1
  The Court has ordered the Defendants to respond to Plaintiff’s motion to expedite and the undersigned is filing this
response pursuant to the Court’s order without filing an appearance and without waiving Defendants’ right to be
served process in accordance with Fed. R. Civ. P. 4. Defendants herein include the individual Justices of the Tennessee
Supreme Court and other State officials who are entitled to be served with process that accords with the Federal Rules
of Civil Procedure and in the same manner as all other defendants to a lawsuit. The undersigned notified Plaintiff’s
counsel of deficiencies in the summonses presented to Defendants on July 1, 2020, and has received no response.


                                       2
      Case 3:20-cv-00566 Document 9 Filed 07/02/20 Page 2 of 6 PageID #: 673
       Plaintiff states that “the majority of events giving rise to the causes of action took place in

the last 30 days” and that “service was accomplished via email.” (D.E. 4, PageID# 649, ¶¶ 3, 5.)

These statements are incorrect. The vast majority of the allegations in this complaint concern

incidents that occurred prior to June 2020. (D.E. 1, PageID# 12–21, 30–37, 43–49, ¶¶ 12–35, 37–

47, 49–54, 90–121, 123–31, 134–35, 170–82, 185–216.)

       Plaintiff moves for expedited proceedings because his “Complaint [raises] serious and

substantial violations of constitutional and statutory rights that, if not heard in time, cannot be

redressed before the August 4 execution date.” (D.E. 4, PageID# 649, ¶ 2.) However, there is not

good cause for expedited proceedings because a proper, fair, and adequate procedure addressing

Plaintiff’s concerns already exists: the motion for preliminary injunctive relief staying the

execution. See Fed. R. Civ. P. 65. This approach is fair to both parties—particularly in a case that

raises issues of law that are novel, complex, and unlikely to succeed on the merits. If Plaintiff

were to file a motion for a preliminary injunction, the Court would decide, among other issues,

whether Plaintiff demonstrated a “strong likelihood of success on the merits.” Enchant Christmas

Light Maze & Mkt. Ltd. v. Glowco, LLC, No. 3:19-CV-00966, 2019 WL 5964531, at *3 (M.D.

Tenn. Nov. 13, 2019), aff’d, 958 F.3d 532 (6th Cir. 2020). Providing Plaintiff satisfied this

standard and the Court granted his request for a preliminary injunction, the case would proceed in

due course on a reasonable timeline, subject to any appeals. Plaintiff is attempting to sidestep the

rigorous standard governing motions for preliminary injunctions by filing a motion for expedited

relief. This approach is more burdensome on Defendants than it is beneficial for Plaintiffs. It

forces Defendants to address the merits of the novel and complex legal issues in this case without

regard to whether these allegations are likely to succeed.




                                      3
     Case 3:20-cv-00566 Document 9 Filed 07/02/20 Page 3 of 6 PageID #: 674
       Plaintiff’s proposed schedule requires Defendants to file an answer to his complaint by

July 7, 2020, but then states that all dispositive motions and motions for preliminary injunctive

relief would be due by July 14, 2020. There is not good cause for the Court to adopt this schedule.

First, the proposed schedule requires Defendants to forego the benefit of a Fed. R. Civ. P. (b)(6)

motion to dismiss and forces them to proceed to the merits of the lawsuit by filing an answer before

they file a dispositive motion. Such an approach runs contrary to the basic logic of the Federal

Rules of Civil Procedure, which allow defendants in all lawsuits to challenge the legal sufficiency

of a complaint prior to filling an answer. See Fed. R. Civ. P. 12. Because the July 14 deadline

appears to apply to all dispositive motions, the proposed schedule also requires Defendants to file

any motions for summary judgment they may wish to bring without the benefit of any discovery,

which again, runs contrary to the logic of the Federal Rules of Civil Procedure. See Fed. R. Civ.

P. 56(b) (“Unless a different time is set by local rule or the court orders otherwise, a party may file

a motion for summary judgment at any time until 30 days after the close of all discovery.”

(emphasis added)). Finally, the proposed schedule deprives Defendants of the opportunity to file

a reply to any responses Plaintiff might have to their dispositive motions. Thus, the proposed

schedule is more burdensome to Defendants than it is beneficial to Plaintiff.

       The fact that a death row inmate faces an imminent execution date cannot be good cause

to expedite the plethora of last-minute lawsuits filed by individuals in the same position as Plaintiff

and sets a dangerous and unworkable precedent for federal courts dealing with last minute

litigation in such cases. This is particularly the case where the Federal Rules of Civil Procedure

already provide an appropriate, workable mechanism for resolving urgent requests like

Plaintiff’s—a motion for a temporary injunction. Fed. R. Civ. P. 65. The proposed expedited




                                      4
     Case 3:20-cv-00566 Document 9 Filed 07/02/20 Page 4 of 6 PageID #: 675
schedule is burdensome to the Defendants and the Court, and is unworkable in practice. Plaintiff

has failed to establish good cause to expedite these proceedings.

                                        CONCLUSION

       For these reasons, Plaintiff’s Motion to Expedite Proceedings should be denied.


                                                        Respectfully submitted,

                                                        HERBERT H. SLATERY III
                                                        Attorney General and Reporter


                                                        s/ Scott C. Sutherland
                                                        SCOTT C. SUTHERLAND
                                                        Deputy Attorney General
                                                        Law Enforcement and
                                                        Special Prosecutions Division
                                                        B.P.R. No. 29013
                                                        Scott.Sutherland@ag.tn.gov
                                                        Office of the Tennessee Attorney General
                                                        and Reporter
                                                        P.O. Box 20207
                                                        Nashville, Tennessee 37202-0207
                                                        Off. (615) 532-7688
                                                        Fax (615) 532-4892




                                CERTIFICATE OF SERVICE
        I hereby certify that a true and exact copy of the foregoing Response in Opposition to
Plaintiff’s Motion to Expedite Proceedings has been filed and served electronically to the
following parties via the Court’s electronic filing system on this the 2nd day of July, 2020:
Susanne Bales
Asst. Federal Community Defender
Dana C. Hansen Chavis
Asst. Federal Community Defender
Federal Defender Services
of Eastern Tennessee, Inc
800 South Gay Street, Suite 2400
Knoxville, TN 37929
Telephone: (865) 637-7979


                                      5
     Case 3:20-cv-00566 Document 9 Filed 07/02/20 Page 5 of 6 PageID #: 676
Susanne_Bales@fd.org
Dana_Hansen@fd.org

Abigail T. Reardon
DLA Piper LLP (US)
1251 Avenue of the Americas
New York, NY 10020
(212) 335-4500
Abigail.Reardon@dlapiper.com

Chelsea R. Dal Corso
DLA Piper LLP (US)
2000 Avenue of the Stars
Suite 400, North Tower
Los Angeles, CA 90067
(310) 595-3000
Chelsea.Dalcorso@dlapiper.com


                                            s/ Scott C. Sutherland
                                            SCOTT C. SUTHERLAND




                                     6
    Case 3:20-cv-00566 Document 9 Filed 07/02/20 Page 6 of 6 PageID #: 677
